Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	Claims 1-11, 13 and 15 are pending. Claim 15 is withdrawn. Claims 1-11 and 13 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 6/2/2020 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 and 13 and the species rmpM is acknowledged.
s 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 5, 6, 8 and 9, the phrase "prefarably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.
Patent Subject Matter Eligibility Guidance (PEG) analysis: 
STEP 1: The claims are drawn to a composition of matter.
 STEP 2A (PRONG 1): The claims recites a natural phenomenon which is a product of nature. The product of nature recited in claim 13 is the gram-negative outer-membrane vesicles (OMV). 
The specification disclose on page 1 lines 10-11 that OMVs are naturally produced by gram-negative bacteria.
	Claim 13 also disclose a pharmaceutically accepted excipient which encompasses a product of nature such as water or other nature based excipients.
The combination of judicial exceptions or products of nature which may not occur together in nature are not integrated into a practical application because there is no evidence that the combination of products of nature react to form a new product or changes the characteristics of each product.
STEP 2A (PRONG 2): The claim(s) recite(s) combination of products i.e. OMV and excipient which are considered as additional elements to the other and each element in the claim continues to have the effect it always had.
	In the event that the adjuvant is not optional, it is not recited in an “effective amount” to amount to significantly more than the combination of judicial exceptions.
	Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being Van de Waterbeemd et al. US 2014/0147469 5/29/14.
Van de Waterbeemd et al disclose a pharmaceutical composition comprising OMV and a pharmaceutically acceptable excipient and optionally an adjuvant. See page 6 at paragraph 46 and page 13 claim 13.
Claim 13 is a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

Claim(s) 1, 2, 4-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Waterbeemd et al. PLOS ONE. Vol. 8, no. 1, E54314, 23 January 2013, pages 1-10 cited in IDS.
	Claim 1: Van de Waterbeemd et al disclose a process for producing spontaneously released bacterial outer membrane vesicles, wherein the process comprises the steps of:
Cultivating a population of Neisseria meningitidis, which cultivation comprises stimulation of the release of OMV by application of dissolved oxygen tension (DOT) that is higher i.e. 30+/-5% than a physiological DOT of 30% air saturation measured at 35oC; and 
Recovering the OMV released in a), wherein the recovery at least comprises removal of the bacteria from the OMV.
See page 6 under “bacterial strain and shake flask conditions” and “bioreactor cultivations”; and page 7 under “OMV purification and characterization”.

Claim 2:  Van de Waterbeemd et al disclose that the DOT applied to stimulate the release of OMV is at least 31, 32 or 35 % air saturation measured at 35oC i.e. i.e. 30+/-5% than a physiological DOT measured at 35oC. See page 6 under “bioreactor cultivations”.

Claim 4: Van de Waterbeemd et al disclose that the process comprises (a) a first phase wherein biomass of the gram-negative bacterium is accumulated at a first DOT – “after inoculation, dissolved oxygen concentration was first controlled by gradually increasing stirrer speed to 750 rpm”; and (b) a second phase wherein release of OMV from the biomass is accumulated in a) is stimulated by application of a second DOT that is higher than the first DOT – “Then the fraction of oxygen in the headspace increased gradually while maintaining a constant total gas flow of 1.0 L/min”.  The first DOT is less than 50, 40, 35 or 32% air saturation since the final DOT is 30±5%.

Claim 5-8:  Van de Waterbeemd et al disclose that the Neisseria is a recombinant variant of serogroup B isolate H44/76 expressing multiple antigens, combining one wild-type and foreign antigen i.e. two recombinant PorA antigens with a non-functional porB gene and the cps locus is deleted, lpxL1 and rmpM genes deleted to attenuate LPS and improve yield.

Claim 9: Van de Waterbeemd et al disclose that the OMV are sterilized by filter sterilization with a filter having pores of 0.22 micrometer. See page 7 under “OMV purification and characterization”.

Claims 10-11 and 13: Van de Waterbeemd et al disclose that the OMV are combined with saline and the OMVs are for use in vaccines. See title, abstract and page 7 under “OMV purification and characterization”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Waterbeemd et al (herein after “Waterbeemd1”). PLOS ONE. Vol. 8, no. 1, E54314, 23 January 2013, pages 1-10 cited in IDS in view of Van de Waterbeemd et al (herein after “Waterbeemd2”)  US 2014/0147469 5/29/14.
	Claim 1: Waterbeemd1 et al disclose a process for producing spontaneously released bacterial outer membrane vesicles, wherein the process comprises the steps of:
Cultivating a population of Neisseria meningitidis, which cultivation comprises stimulation of the release of OMV by application of dissolved oxygen tension (DOT) that is higher i.e. 30±5% than a physiological DOT of 30% air saturation measured at 35oC; and 
Recovering the OMV released in a), wherein the recovery at least comprises removal of the bacteria from the OMV.
See page 6 under “bacterial strain and shake flask conditions” and “bioreactor cultivations”; and page 7 under “OMV purification and characterization”.
Waterbeemd1 does not disclose that the cultivating comprises a mode that employs adding a feeding medium, wherein said mode is selected from fed-batch, semi-continuous and continuous.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have cultivated the population of gram-negative bacterium of Waterbeemd1 at any scale including but not limited to shake flask cultivation, small-scale or large-scale cultivation (including continuous, batch, fed-batch, or solid state cultivation) in laboratory or industrial fermenters as taught by Waterbeemd2, resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Waterbeemd2 et al disclose culturing conditions for culturing gram negative bacterium in a process for producing OMVs and that the culture can be performed on any scale, including but not limited to shake flask cultivation, small-scale or large-scale cultivation (including continuous, batch, fed-batch, or solid state cultivation) in laboratory or industrial fermenters.

Status of the Claims

Claims 1-11 and 13 are rejected. Claim 15 is withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645